FILED
                             NOT FOR PUBLICATION                             MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAJVEER MUTTI, a.k.a. Rajpal Singh,              No. 12-70711

               Petitioner,                       Agency No. A097-744-673

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Rajveer Mutti, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964

(9th Cir. 2002). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review any challenge to the BIA’s October 4, 2011,

order denying Mutti’s motion to reopen because Mutti’s petition is not timely as to

that decision. See Ma v. Ashcroft, 361 F.3d 553, 557 n.6 (9th Cir. 2004).

      The BIA did not abuse its discretion in denying Mutti’s motion to reconsider

because he failed to show any error of fact or law in the BIA’s denial of his motion

to reopen. See 8 C.F.R. § 1003.2(b)(1); see also Toufighi v. Mukasey, 538 F.3d

988, 996-97 (9th Cir. 2008). We reject Mutti’s contentions that the BIA failed to

fully consider his arguments and evidence or to adequately explain its decision.

See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                     12-70711